COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00446-CV


PETER PAYNE, MARY BETH                                                APPELLANTS
PAYNE, DAVID HOWARD,
OKSANA HOWARD, CHRISTINA
CHILDRES, DONNA HARRIS, AND
MELVIN HARRIS

                                          V.

THE CITY OF FRISCO                                                       APPELLEE


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2011-70650-431

                                      ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      On July 24, 2014, we ordered Appellants to file a jurisdictional brief, no

later than August 13, 2014, addressing the complicated procedural history of this

case and whether we have jurisdiction over the purported appeal. On September

4, 2014, we notified Appellants that their jurisdictional brief had not been filed and

      1
       See Tex. R. App. P. 47.4.
informed them that we could dismiss the appeal unless they or any party desiring

to continue this appeal filed with the court within ten days a response showing

grounds for continuing the appeal.      See Tex. R. App. P. 42.3, 44.3.        On

September 18, 2014, Appellants filed an unopposed motion to dismiss. See Tex.

R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal. 2 See Tex.

R. App. P. 43.2(f). We tax costs against Appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d), 43.4.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 9, 2014




2
 Appellee also filed a motion to dismiss the appeal based on Appellants’ failure to
file a jurisdictional brief and failure to respond to our September 4, 2014 notice.
See Tex. R. App. P. 42.3(b), (c). Based on Appellants’ motion, we need not
decide Appellee’s motion to dismiss.

                                    2